t c memo united_states tax_court john edward and linda hall petitioners v commissioner of internal revenue respondent docket no date john edward hall pro_se dennis r onnen for respondent memorandum opinion körner judge respondent determined a deficiency in petitioners' federal_income_tax in the amount of dollar_figure and a penalty under sec_6662 in the amount of dollar_figure for all statutory references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure except as otherwise noted petitioners john edward and linda hall were residents of kansas at the time the petition was filed herein hereinafter all references to petitioner refer to john edward hall in the year a corporation known as hall mccollum laboratories inc was formed in the state of nevada one million shares of this corporation were issued to petitioner in petitioner sold back to the corporation big_number of these shares for which he received dollar_figure thereafter a dispute arose between petitioner and the corporation and after the corporation had changed its name to hml medical inc petitioner brought suit against it in the dispute was settled and the lawsuit was dismissed as part of the settlement petitioner surrendered his remaining big_number shares of the corporation to it in return for the payment to him of dollar_figure upon audit respondent determined that petitioner's remaining cost_basis in his stock in the corporation was only dollar_figure as compared to a basis of dollar_figure which petitioner had claimed in his return respondent also disallowed a claimed net_capital_loss carryforward of dollar_figure contained in petitioner's return finally respondent having initially allowed a net_operating_loss_carryback to petitioner from to in the amount of dollar_figure has now conceded that such net_operating_loss_carryback should be increased by dollar_figure as part of the statutory_notice_of_deficiency herein for the year respondent also determined a penalty under sec_6662 against petitioner so far as the deficiency in tax is concerned we think it is clear in this court that the burden_of_proof is upon petitioner to show error in respondent's determination rule a 290_us_111 this record provides absolutely no evidence upon which we can determine that respondent's determination was in error to any extent there is no evidence to show petitioner's cost_basis in his original one million shares in the corporation other than the dollar_figure determined by respondent and there is no evidence to indicate that respondent's allocation of percent of such original cost_basis or dollar_figure to petitioner's remaining big_number shares that he sold in was an unreasonable action at trial petitioner claimed that his stock basis in the big_number shares was over dollar_figure million and proffered a written receipt indicating such amount upon cross-examination however it developed that this so-called receipt was prepared by petitioner himself showing money as coming from himself to himself and was in fact prepared just before trial of this case it was admitted solely as a summary of his testimony and is entitled to no evidentiary weight whatever respondent also determined a penalty against petitioner under sec_6662 in the amount of dollar_figure for the year that section provides for the imposition of a penalty equal to percent of the portion of the underpayment if such underpayment arises either from negligence disregard of rules or regulations or is attributable to a substantial_understatement_of_income_tax sec_6662 in turn defines a substantial_understatement_of_income_tax as being either percent of the tax required to be shown on the return for the taxable_year or dollar_figure whichever is greater the determined deficiency here was of dollar_figure as reported as compared to a reported tax_liability of zero and was above dollar_figure as in the case of the predecessor section covering cases of this type sec_6653 the burden_of_proof to show error on the part of respondent is clearly placed upon petitioner 85_tc_934 arcadia plumbing trust v commissioner tcmemo_1994_ the matter was not mentioned by petitioner in pleading in trial or on brief we cannot be sure if he intended to abandon it but in any case respondent's determination of the applicable penalty must be sustained the net_capital_loss carryforward that was disallowed by respondent was not mentioned in the pleadings at trial or on brief and we deem it to be abandoned to give effect to respondent's concession herein with regard to the amount of allowable net_operating_loss_carryback decision will be entered under rule
